United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3833
                                   ___________

Jeff M. Gaslin,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Shelly Fassler; Mille Lacs              *
County Family Services,                 * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: May 24, 2010
                                 Filed: May 27, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Jeff M. Gaslin filed a 42 U.S.C. § 1983 complaint alleging that defendants
violated his Ninth and Fourteenth Amendment rights when they ignored his objection
to his ex-wife receiving public funds to care for their physically disabled child. The
district court1 granted defendants’ motion to dismiss, and Gaslin appeals. For the
following reasons, we affirm the district court’s judgment.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
        Because Gaslin did not suffer any injury in fact, he lacked standing to bring his
claims in federal court. See Huggins v. FedEx Ground Package Sys., Inc., 566 F.3d
771, 773 (8th Cir. 2009) (sua sponte consideration of jurisdictional issues); Jewell v.
United States, 548 F.3d 1168, 1172 (8th Cir. 2008) (plaintiff must establish subject
matter jurisdiction, for which standing is prerequisite; standing requires “injury in
fact,” i.e., actual or imminent concrete and particularized invasion to legally protected
interest; injury must be fairly traceable to challenged action of defendant and
redressable by favorable decision). Specifically, we fail to see how defendants’
conduct affected any property or liberty interest belonging to Gaslin, see Young v.
City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (analysis of procedural and
substantive due process claims begins with examination of interest allegedly violated);
and the Ninth Amendment does not create substantive rights beyond those conferred
by governing law, see Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 9 (1st Cir.
2007).

      Accordingly, we affirm the district court’s judgment, but we modify the
dismissal to be without prejudice.
                       ______________________________




                                          -2-